   20-06016-KMS Dkt 18 Filed 05/18/20 Entered 05/18/20 13:03:15 Page 1 of 2
 Case:20-00055-EAG Doc#:44-9 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                            Exhibit 9 Page 1 of 2
__________________________________________________________________
                                             SO ORDERED,




                                            Judge Katharine M. Samson
                                            United States Bankruptcy Judge
                                            Date Signed: May 18, 2020


        The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: INLAND FAMILY PRACTICE CENTER, LLC                             CASE NO. 19-50020-KMS

       DEBTOR                                                                    CHAPTER 11


INLAND FAMILY PRACTICE CENTER, LCC                                                 PLAINTIFF

V.                                                            ADV. PROC. NO. 20-06016-KMS

THE U.S. SMALL BUSINESS ADMINISTRATION                                         DEFENDANTS
and JOVITA CORRANZA, solely as the Administrator
of the United States Small Business Administration


       ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

       THIS MATTER came on for hearing on May 15, 2020, on the Motion for Temporary

Restraining Order and Request for Hearing Date and Briefing Schedules with Respect to the

Plaintiff’s Request for a Preliminary Injunction (Dkt. No. 3) filed by Inland Family Practice

Center, LLC, the debtor-in-possession in the above-captioned Chapter 11 case, and the United

States’ Opposition to Plaintiff’s Motion for Temporary Restraining Order (Dkt. No. 10). Having

considered the motion and opposition, arguments and testimony at the hearing, and applicable law,

the Court finds that the Motion for Temporary Restraining Order should be denied for reasons

stated on the record at the hearing.




                                          Page 1 of 2
  20-06016-KMS Dkt 18 Filed 05/18/20 Entered 05/18/20 13:03:15 Page 2 of 2
Case:20-00055-EAG Doc#:44-9 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                           Exhibit 9 Page 2 of 2



      IT IS THEREFORE ORDERED AND ADJUDGED that the Motion for Temporary

Restraining Order is DENIED.

                               ##END OF ORDER##




                                   Page 2 of 2
